Citation Nr: 0715902	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-04 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hip pain.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for post-traumatic 
headaches.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

6.  Entitlement to a compensable rating for the residuals of 
chip fractures of the talus and internal cuneiform, left 
ankle.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

Service connection was established for chip fractures, talus 
and internal cuneiform, left ankle (hereinafter, "left ankle 
disorder"), by a September 1979 rating decision.  The 
service-connected left ankle disorder has been evaluated as 
noncompensable (zero percent) since that time.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the claims.  The Board 
acknowledges that the service connection claims were 
previously denied as not well grounded by rating decisions 
promulgated in May 1998, February 1999, and June 1999.  
However, the RO readjudicated these claims on the merits 
pursuant to section 7(b) of the Veterans Claims Assistance 
Act of 2000 (VCAA) which allowed for claims denied as not 
well grounded to be readjudicated upon the request of the 
claimant or on the Secretary's own motion.  

For the reasons addressed in the REMAND portion of this 
decision, the Board concludes that additional development is 
required with respect to the headaches and psychiatric 
disorder claims.  Accordingly, these issues will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein has 
been completed.

2.  There is no competent medical evidence that the veteran 
currently has a chronic disability of the hips manifested by 
pain.

3.  The record reflects that there was no competent medical 
evidence indicative of a either a low back or right ankle 
disorder until years after active service, and no competent 
medical opinion is of record which relates either disability 
to such service.

4.  The medical evidence indicates the veteran's left ankle 
disorder more nearly approximates the criteria of moderate 
limitation of motion than not.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hip pain, a low 
back disorder, and/or a right ankle disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  The criteria for a rating of 10 percent for the service-
connected left ankle disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice by a June 2001 letter, which is 
clearly prior to the September 2001 rating decision that is 
the subject of this appeal.  In pertinent part, this letter 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, by statements dated in January 2005 and 
April 2007, the veteran's accredited representative cited to 
relevant case law, as well as statutory and regulatory 
provisions, regarding his current appellate claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Moreover, this finding is also 
supported by the fact that he has had multiple claims with VA 
over a period of years, including previous increased rating 
claims for his left ankle, which indicates he is familiar 
with VA's adjudication process.

The Board acknowledges that it does not appear the veteran 
was provided with the specific information on disability 
rating(s) and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as noted in the preceding paragraph, he has 
indicated familiarity with the requirements for the benefits 
sought on appeal.  In addition, for the reasons stated below, 
the Board concludes that he is entitled to a compensable 
rating for his service-connected left ankle disorder; i.e., 
the benefit sought on appeal for this claim is allowed, at 
least in part.  The RO will assign an effective date for the 
increase and the veteran may file a notice of disagreement if 
he is not satisfied with the date assigned.  With regard to 
the hip, right ankle, and low back claims, the Board finds 
that they must be denied as the preponderance of the evidence 
is unfavorable.  As such, no disability rating and/or 
effective date is to be assigned or even considered for these 
claims.  Consequently, the Board concludes that the veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, with the exception of the PTSD and headache 
claims, the duty to assist the veteran has been satisfied in 
this case.  All available medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran has not 
indicated the existence of any relevant evidence that has not 
been obtained or requested by the RO.  Further, the veteran 
has had the opportunity to present evidence and argument in 
support of his claims.  In May 2002, he withdrew his request 
for a hearing before personnel at the RO, and indicated that 
he did not want a Board hearing in conjunction with this 
appeal.  Further, he underwent a VA medical examination of 
his left ankle in May 2003.

The Board acknowledges that no VA medical examination was 
accorded to the veteran which addressed the etiology of his 
claimed hip pain, right ankle, and low back disorders.  
However, the Board finds that no such development is required 
as the outcome of these claims hinges on what occurred, or 
more precisely what did not occur, during service.  In the 
absence of evidence of in-service incurrence or aggravation 
of the claimed disabilities, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  Obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be a useless exercise. 

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hip pain, low back disorder, and/or 
a right ankle disorder.

Initially, the Board notes that a thorough review of the 
competent medical evidence does not reflect that the veteran 
has been diagnosed with a chronic hip disorder.  Although the 
veteran does complain of hip pain, it has been held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Consequently, the Board must conclude that the preponderance 
of the competent medical evidence is against the finding that 
the veteran currently has a chronic hip disability.  See 38 
U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Therefore, the preponderance of the 
evidence is against a grant of service connection for such a 
disability.

With respect to the low back and right ankle claims, the 
Board notes that there are current diagnoses for these 
disabilities.  For example, a December 1998 VA medical 
examination diagnosed chronic low back pain with history of 
diffuse bulging of L4-5 and L5-S1, but no herniation; and 
right ankle sprain which is old with residual laxity of the 
ankle on inversion.  However, there was no indication of any 
low back problems in the service medical records.  Similarly, 
while there are records showing treatment for the left ankle 
(e.g., records dated in June 1977), there are no entries 
indicative of right ankle problems.  Moreover, the veteran's 
spine, feet, and lower extremities were all clinically 
evaluated as normal on his May 1979 release from active duty 
examination.  On a concurrent Report of Medical History, he 
indicated that he had not experienced recurrent back pain, 
nor foot trouble.  

In addition, the first competent medical evidence of low back 
problems appears to be records dated in May 1982, almost 3 
years after his separation from active duty.  At that time, 
the veteran reported a history of low back pain for the past 
2 to 3 weeks, with no history of back injury.  Subsequent 
records continue to show treatment for complaints of back 
pain.  Further, there does not appear to be any reference to 
right ankle problems in the medical records until at least 
the 1990s.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also notes that there is no competent medical 
opinion of record which relates either the veteran's low back 
and/or right ankle disorder to active service.  Moreover, as 
the service medical records contain no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disabilities to the veteran's military 
service, any such opinion would obviously be speculative at 
best.  Accordingly, the Board finds that the preponderance of 
the evidence is against these claims.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for hip pain, low back 
disorder, and right ankle disorder.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in reaching the 
decision in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.

II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Limitation of motion of the ankle is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this Code, moderate limitation of ankle motion 
is assigned a 10 percent rating.  Marked limitation of ankle 
motion warrants a 20 percent rating.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a compensable rating of no more than 
10 percent for his service-connected left ankle disorder.

Here, the Board notes that the veteran has complained of left 
ankle pain, to include at a May 2003 VA medical examination.  
Further, range of motion testing showed that both active and 
passive motion was to 38 degrees of plantar flexion, and 10 
degrees of dorsiflexion.  As such, he has loss of 7 degrees 
of plantar flexion compared to the normal range documented at 
38 C.F.R. § 4.71, plate II.  Moreover, it indicates his 
dorsiflexion is half that of normal.  Id.  Based on these 
objective medical findings, the Board finds that the record 
indicates the service-connected left ankle disorder more 
nearly approximates the criteria of moderate limitation of 
motion than not.  Therefore, he is entitled to a compensable 
rating of 10 percent under Diagnostic Code 5271.  See 
38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board further finds that the aforementioned range of 
motion results on the May 2003 VA medical examination do not 
indicate marked limitation of motion.  Moreover, this finding 
is supported by the fact that the examiner noted that the 
ankle was exercised by performing flexion, extension times 10 
repetitions with no evidence of pain, excessive fatigability, 
incoordination, and/or further loss in function.  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.  
In addition, examination revealed no left ankle tenderness, 
bony deformity, edema, or effusion.  Consequently, the Board 
concludes that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5271.

For the reasons stated above, the Board finds that the 
veteran is entitled to a compensable rating of no more than 
10 percent for his service-connected left ankle disorder.


ORDER

Entitlement to service connection for hip pain is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to a compensable rating of 10 percent for 
service-connected left ankle disorder is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.


REMAND

For the reasons stated below, the Board concludes that 
additional development is required for a full and fair 
adjudication of the veteran's claims of service connection 
for a psychiatric disorder (to include PTSD) and post-
traumatic headaches.

With respect to the psychiatric disorder claim, the Board 
notes that the veteran has previously identified various 
stressors as the cause of his purported PTSD.  However, in a 
March 2007 statement, the veteran's representative reported, 
apparently for the first time, that his PTSD was due to in-
service sexual trauma.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provisions of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Here, as the veteran first raised the contention of sexual 
trauma in March 2007, after the RO last adjudicated the case 
by an October 2004 Supplemental Statement of the Case (SSOC), 
it is clear he has not been provided with the type of notice 
nor has the case been developed in accord with the guidelines 
of the Court's holding in Patton.  In fact, the 
representative contended in the March 2007 statement that the 
case should be remanded to the RO for development of this 
aspect of the claim.  The Board concurs.

The Board further notes that the veteran's representative 
identified recent treatment for his psychiatric/PTSD 
condition at the St. Cloud VA Medical Center (VAMC), and that 
it is apparently this treatment which enabled the veteran to 
acknowledge the purported in-service sexual assault.  As 
such, it indicates the existence of relevant medical evidence 
regarding this claim that is not on file.  This also warrants 
a remand in this case.  

In regard to the post-traumatic headaches claim, the Board 
notes that the veteran's service medical records confirm he 
sustained a cerebral concussion in June 1978.  There are also 
references to his having a skull fracture prior to his period 
of active duty.  

The Board acknowledges that outpatient treatment records 
dated in September 1998 appear to relate the veteran's 
headaches to his reported history of neck trauma.  However, 
it is not clear from the record exactly what neck trauma the 
veteran is referring to at that time.  More importantly, the 
Board cannot ignore the fact that the veteran's service 
medical records confirm that he sustained in-service head 
trauma which he contends is the cause of his current 
headaches.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (An examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.).  Therefore, the Board concludes that 
a remand is required to accord the veteran an examination 
which addresses the etiology of his current headache 
disorder.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition to the foregoing, the Board reiterates that the 
record reflects the veteran has not been provided with the 
specific information on disability rating(s) and effective 
date(s) discussed by the Court in Dingess/Hartman, supra.  As 
a remand is otherwise required for additional evidentiary 
development, the Board concludes that while on remand the 
veteran should be provided with this requisite notice.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the 
corrective notice should provide the 
necessary notification for claims of PTSD 
based upon allegations of in-service 
personal assault, as outline by the Court 
in Patton v. West, 12 Vet. App. 272 
(1999).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psychiatric disorder and headaches since 
May 2003.  In pertinent part, the RO 
should follow-up on the veteran's 
assertion of receiving recent psychiatric 
treatment at the St. Cloud VAMC.  After 
securing any necessary release, the RO 
should obtain those records not on file.  

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his headaches.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must state that 
the claims folder was reviewed.

Following examination of the veteran, the 
examiner must specifically state whether 
the veteran has a recurrent headache 
disorder.  If such a disorder is found to 
be present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such a disability is 
causally related to the veteran's 
military service, to include his cerebral 
concussion in June 1978.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of the veteran's assertion 
that he currently has PTSD due to in-
service sexual trauma.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
October 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


